DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 6-7, drawn to a method.
Group II, claim(s) 8-10, drawn to an injection mold (apparatus).
Group III, claim(s) 11-12, drawn to plastic components (product).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an injection mold comprising at least one sprue plate and an ejector plate and at least one cavity provided between the sprue plate and ejector plate with these in an assembled state when used in the method of Claim 6, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tateyama (US 2014/0124976)and further in view of Polk (US 2008/0057286). 
Tateyama discloses a method for using an injection mold for manufacturing plastic components (abstract), the injection mold including at least one sprue plate (Fig. 3(A) paragraph [0047] mold – 21 mold pieces – 22, 23) , a push-in device (Fig. 3 paragraph [0047] movable core – 25)  and  also whereby the cavity is formed between the two mold pieces when in an assembled stat (Fig.3  paragraph [0047] cavity – 24) at least one fiber bundle having a thermoplastic matrix being transportable to the cavity via the at least one fiber channel (paragraphs [0020] [0026] reinforcing fiber base material is formed preferably as a formation in which the discontinuous reinforcing fibers are randomly oriented; can be bundles), with the aid of the push-in device (Fig. 3(C) paragraph [0047] movable core – 25 is forcibly moved in cavity – 24 by driving means – 26) along at least part of the sprue plate (Fig.3 paragraph [0047] can forcibly move in both directions in the cavity – 24 by a driving means – 26 provided in one mold piece – 23 (for example, a driving means comprising a ball screw))., the method comprising the following steps: assembling the two mold pieces together (Fig. 2(A) paragraph [0046] mold pieces – 2,3 disposed facing 
In the same field of endeavor, Polk discloses a method of forming a molded plastic article (abstract) using reinforcing materials which can be fibers (paragraph [0090]) and which can be in the form of bundles (paragraph [0094]). Polk further discloses in its method of forming a molded plastic article of providing an ejector plate, at least one cavity being provided between the sprue plate and the ejector plate when the sprue plate and the ejector plate are in an assembled state (paragraphs [0012]-[0015]) and a part ejector residing within the first mold portion (paragraph [0014])  the ejector plate including at least one first mold portion having an interior surface comprising at least one recess and a second mold portion having an interior surface) with the ejector plate including at least one fiber channel (Fig. 1 paragraph [0053] in addition, recess – 23 (and the molded extension formed therein) may be elongated, for example in the form of an elongated slot or channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Takeyama to incorporate the disclosure of Polk whereby a method for using an injection mold for manufacturing plastic components comprising at least one sprue plate with an internal cavity where fiber bundles having a thermoplastic matrix are transported into the cavity by means of a push-in device and with the further method comprising steps of heating, positioning and introducing a liquid plastic into the cavity along with at least one fiber bundle, as is disclosed by Takeyama, to also include an ejector plate assembled with the sprue plate, disclosed by Polk. One would be motivated to do so because not only can a part be removed by the ejector plate .
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of  the product of Group III manufactured according to the method of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tateyama (US 2014/0124976).  As in the case of Groups I and II, this combination provides prior art meeting the method of Group I for manufacturing a plastic component. Since Group III is the product of said Group I, Groups I and III lack unity of invention because the technical feature of these two groups does not make a contribution over the prior art of Takeyama and Polk. 
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of manufacturing the product of Group by the injection mold of Group II, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tateyama (US 2014/0124976). As in the case of Groups I and III, this combination provides prior art to meet the injection mold of Group II. Since Group III is the product of said injection mold of Group II, Groups II and III lack unity of invention because the technical feature of these two groups does not make a contribution over the prior art of Takeyama and Polk. 
A telephone call was made to Mr. William Gehris, Davidson, Davidson & Kappel, LLC on March 22, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        







/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742